Exhibit 10.5 AMENDMENT TO SECURITIES PURCHASE AGREEMENT This AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “ Amendment ”) is made and entered into as of September , 2014 by and between PLC Systems Inc., a Yukon Territory corporation (the “ Company ”), and each purchaser identified on the signature pages hereto (“ Purchasers ”). WHEREAS, the parties hereto wish to amend the Securities Purchase Agreement, dated as of May 9, 2014 (the “ Main Agreement ”), between the Company and the purchasers set forth on the signature pages thereto on the terms and subject to the conditions set forth herein; and WHEREAS, the Purchasers identified on the signature pages hereto hold, in the aggregate, at least 67% in interest of the Shares (based on initial Subscription Amounts under the Main Agreement) as required by Section 5.5 of the Main Agreement to authorize the amendments to the Main Agreement contemplated hereby. NOW, THEREFORE, for good and valuable consideration, the parties hereto intending to be legally bound hereby agree as follows: 1. Section 1.1 . Section 1.1 of the Main Agreement is hereby amended as follows: (a) the term “ Subscription Agreement ” is hereby amended by inserting the following proviso immediately after the words “Viveve Bridge Notes” and before the period: “ provided , however , notwithstanding the Subscription Amount and number of Shares specified on any such signature page, the Subscription Amount (and corresponding number of purchasable Shares hereunder) of any Purchaser holding one or more Viveve Bridge Notes on the Closing Date shall be automatically increased, without any action being required on the part of the Purchaser, to reflect the total amount of interest accrued on such Viveve Bridge Notes from the time of issuance until the Closing at the applicable interest rate”; and (b) the following defined term is hereby added thereto in the appropriate alphabetical order: “‘ Viveve ’ means Viveve, Inc., a Delaware corporation.” 1 2. Section 2.1 . Section 2.1 of the Main Agreement is hereby amended by inserting the following proviso immediately after the words “executed by Such Purchaser” and before the closing parenthesis in the eleventh line thereof: “ provided , however , notwithstanding the Subscription Amount and number of Shares set forth on any such signature page, the Subscription Amount (and corresponding number of purchasable Shares hereunder) of any Purchaser holding one or more Viveve Bridge Notes on the Closing Date shall be automatically increased, without any action being required on the part of the Purchaser, to reflect the total amount of interest accrued on such Viveve Bridge Notes from the time of issuance until the Closing at the applicable interest rate” 3. Signature Pages . (a)
